       Case: 1:18-cv-00300 Document #: 56 Filed: 11/02/20 Page 1 of 1 PageID #:680




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

FRANCES KAY MILLS,                                    )
                                                      )
       Plaintiff,                                     )
                                                      )
                       v.                             )      No. 18-00300
                                                      )
COSTCO WHOLESALE CORP.,                               )      Judge Robert M. Dow, Jr.
                                                      )
       Defendant.                                     )

                                     MOTION FOR DISMISSAL

       NOW COMES Plaintiff, FRANCES KAY MILLS, by and through her attorney, Leonard S.
Becker, requesting leave to voluntarily dismiss this action, Plaintiff asserts as follows:

1.     Plaintiff filed this action on January 16, 2018.

2.     Neither trial nor hearing has begun in this case.

3.     The parties having reached a settlement agreement; Plaintiff seeks leave to dismiss this action
       with prejudice.

        Wherefore, Plaintiff requests leave to dismiss this action with prejudice, with the Court
retaining jurisdiction to enforce the settlement agreement and adjudicate liens, if any.



                                                             /s/ Leonard S. Becker
Leonard S. Becker
Attorney for Plaintiff
311 N. Aberdeen, Ste. 200D
Chicago, IL 60607
312-492-7700
lenbecker@lsblaw.net
ARDC No. 6211368
